            Case 7:20-mj-08735-UA Document 13 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
UNITED STATES OF AMERICA,

                                   Plaintiff,                      SCHEDULING ORDER

             -against-                                             20 Mag. 8735

SHOMAREY LANE,

                                    Defendant.
------------------------------------------------------X

TO ALL PARTIES:

         The Court has scheduled a change of counsel hearing for December 22, 2020 at 1:00 p.m.

before Magistrate Judge Judith C. McCarthy. To access the conference, counsel should call 877-

873-8017 and use access code 4264138. Counsel will also be provided with a link to connect via

Skype.

         Members of the press and public may call the same number, but will not be permitted to

speak during the conference. Persons granted remote access to proceedings are reminded of the

general prohibition against photographing, recording, and rebroadcasting of court proceedings. See

Local Civil Rule 1.8. Violation of these prohibitions may result in sanctions, including removal of

court issued media credentials, restricted entry to future hearings, denial of entry to future hearings,

or any other sanctions deemed necessary by the Court.

         Counsel should be sure to consult the Court's Emergency Individual Rules and Practices,

available on the Court's website, and comply with the rules regarding conferences.

Dated: December 17, 2020
       White Plains, New York
                                                          SO ORDERED:

                                                          ___________________________________
                                                          JUDITH C. McCARTHY
                                                          United States Magistrate Judge
